DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAJMUNDAR (MAJMUNDAR et al: US 2018/0323842) in view of ZHU et al (US 2021/0007011) .
Regarding claim 1, 8, and 9  MAJMUNDAR (MAJMUNDAR et al: US 2018/0323842) discloses radio base station, comprising: 
a central node, which at least implements the functions of a Packet Data Convergence Protocol (PDCP) layer (MAJMUNDAR: Fig. 5-Fig. 6, ¶25, PDCP layer is implemented at the central node/unit), and a distributed node, which at least implements the functions of a Radio Link Control (RLC) layer (MAJMUNDAR: Fig. 5-Fig. 6, ¶25, PDCP layer is implemented at the distributed node/unit); 
wherein the distributed node transmits flow control information for performing flow control, to the central node (MAJMUNDAR: Fig. 7A-B, ¶30-31, the distributed node transmits a report to the central node); and 
the central node performs the flow control of data to be transmitted to the bearers for which the flow control is being performed, based on the flow control information (MAJMUNDAR: Fig. 7A-B, ¶30-31, the distributed node transmits a report to the central node, the flow control information for performing the flow control).
MAJMUNDAR remains silent regarding the flow control being per each group of a plurality of user terminals, and assigned to the plurality of user terminals belonging to the each group.
However, ZHU discloses the flow control being per each group of a plurality of user terminals, and bearers are assigned to the plurality of user terminals belonging to the each group (ZHU: Fig. 1, ¶100, Fig. 3A, the flow control is performed per each group of plurality of terminals connected to the relay node RN1 and the bearers assigned to each of the UE).
A person of ordinary skill in the art working with the invention of MAJNUNDAR would have been motivated to use the teachings of ZHU as it provides a way to perform flow control at different granularities and is therefore adaptable to different requirements of the user of the network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of MAJNUNDAR with teachings of ZHU in order to improve customizability. 


Regarding claim 2, MAJMUNDAR modified by ZHU discloses the radio base station according to claim 1, wherein the distributed node includes information about the amount of data, which the group of the plurality of user terminals can accept, in the flow control information, as an allowable data amount (ZHU: ¶212-214, ¶120, the flow control is performed in order to control the allowable data amount that can be accepted at the UE without any problem).

Regarding claim 3, MAJMUNDAR modified by ZHU discloses radio base station according to claim 2. wherein: in a case when stopping transmitting data to the bearers assigned respectively to the plurality of user terminals belonging to the each group, the distributed node sets a predetermined value for the allowable data amount; and the central node stops forwarding data to the bearers assigned to the plurality of user terminals belonging to the each group in which the predetermined value is set for the ZHU: ¶223, the data rate and amount transmitted to the RN is adjusted in order to avoid congestion i.e. in order to avoid buffer overflow; this inherently includes stopping forwarding and transmitting at least some data per unit time in order to avoid buffer overflow).

Regarding claim 4, MAJMUNDAR modified by ZHU discloses radio base station according to claim 2, wherein the distributed node determines the allowable data amount based on information related to a buffer which the plurality of user terminals share ((ZHU: Fig. 1, ¶100, Fig. 3A, the flow control is performed per each group of plurality of terminals that share a buffer of relay node RN1).

Regarding claim 5, MAJMUNDAR modified by ZHU discloses radio base station according to claim 2, wherein the distributed node calculates a buffer size for the each group or a data rate for the each group, as the allowable data amount (ZHU: Fig. 1, Fig. 3A, ¶120, buffer size for the shared buffer is calculated by the relay node RN1).

Regarding claim 6, MAJMUNDAR modified by ZHU radio base station according to claim 4, wherein the distributed node divides the plurality of user terminals sharing the buffer into groups, based on types of the user terminals, and generates the flow control information, for the each group (ZHU: Fig. 1, Fig. 3A, ¶120, buffer size for the shared buffer is calculated by the relay node RN1).

Regarding claim 7, MAJMUNDAR modified by ZHU discloses radio base station according to claim 1, wherein the distributed node transmits the flow control information to the central node installed in another radio base station (MAJMUNDAR: Fig. 7A-B, ¶30-31, the distributed node transmits a report to the central node).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461